Case 2:19-cv-03964-DDP-FFM Document 67-1 Filed 10/07/19 Page 1 of 7 Page ID #:505



  1 Vincent T. Martinez, Esq. (SBN 174157)
    Twitchell and Rice, LLP
  2 215 North Lincoln
    Santa Maria, CA 93458
  3 Telephone: (805) 925-2611
    Facsimile: (805) 925-1635
  4 E-mail: llimone@twitchellandrice.com

  5 Todd C. Hunt, Esq. (SBN 174449
    Law Office of Todd C. Hunt, APC
  6 7190 W. Sunset Blvd., No. 89
    Los Angeles, CA 90046
  7 Telephone (310) 994-0157
    Email: todd@toddhuntlaw.com
  8
    Attorneys for Defendants Better Produce, Inc.,
  9 Rancho Del Mar, Inc., C.J.J. Farming, Inc.,
    and Juan Cisneros
 10

 11                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12                                        WESTERN DIVISION
 13 MANUEL DE JESUS ALTAMIRANO-               )
    SANTIAGO, LUCIO MENDOZA-CASTRO,           )              CIVIL ACT. NO.: 2:19-cv-3964-DDP-FFM
 14 FREDI SAUL CANSECO-VASQUEZ and others )
    similarly situated,                       )
 15                                           )               DECLARATION OF DEFENDANT JUAN
                           Plaintiffs,        )               CISNEROS IN OPPOSITION TO MOTION
 16                                           )               FOR LEAVE TO FILE UNDER SEAL AND
            vs.                               )               PROCEED BY PSEUDONYM
 17                                           )
                                              )
 18 BETTER PRODUCE, INC., RANCHO DEL          )
    MAR, INC., C.J.J. FARMING, INC., and JUAN )
 19 CISNEROS,                                 )
                                              )
 20                                           )
                          Defendants.         )
 21                                           )
 22
              I, JUAN CISNEROS, declare that I am over eighteen years of age, that I am competent to
 23
      testify to the matters set forth in this Declaration, and that the following statements are true and
 24
      correct to the best of my knowledge and memory:
 25
              1. I am the President and Chief Executive Officer (“CEO”) of Defendants BETTER
 26
                  PRODUCE, INC., RANCHO DEL MAR, INC., and C.J.J. FARMING, INC. I am also
 27
                  named individually as a defendant in these proceedings.
 28
      Manuel De Jesus Altamirano-Santiago, et al.                                  Declaration of Juan Cisneros
      v. Better Produce, Inc., et al.
      Case No. 2:19-cv-3964-DDP-FFM
Case 2:19-cv-03964-DDP-FFM Document 67-1 Filed 10/07/19 Page 2 of 7 Page ID #:506



  1           2. I reviewed “Plaintiffs’ Motion and Notice of Motion for Leave to File Under Seal and

  2               Proceed by Pseudonym” (the “Motion”) and the two declarations filed with the Motion.

  3           3. As president and CEO of the three defendant corporations, I have personal knowledge of

  4               the defendant corporations’ investigations of and reactions to these proceedings.

  5           4. There have been no threats made by or on behalf of myself or the defendant corporations

  6               against any current or former worker (whether foreign or domestic) employed by any of

  7               the defendant corporations related to a worker’s decision to participate in these

  8               proceedings or otherwise.

  9           5. There have been no attempts to coerce any current or former worker (whether foreign or

 10               domestic) employed by any of the defendant corporations related to a worker’s decision

 11               to participate in these proceedings or otherwise made by or on behalf of myself or the

 12               defendant corporations.

 13           6. There has been no retaliation against any current or former worker (whether foreign or

 14               domestic) employed by any of the defendant corporations related to a worker’s decision

 15               to participate in these proceedings or otherwise either by or on behalf of myself or the

 16               defendant corporations.

 17           7. The Defendants have not entered into any settlements or agreements to settle claims

 18               raised in these proceedings with any current or former worker (whether foreign or

 19               domestic) employed by any of the defendant corporations.

 20           8. Several current and former workers employed by the defendant corporations have

 21               voluntarily provided statements to my office indicating their desire or intention to not be

 22               involved in these proceedings. These statements were not solicited by me or on my

 23               behalf or on behalf of the defendant corporations. I did not prepare or direct the

 24               preparation of these statements. I did not send Rodolfo Cruz-Lara, a supervisor or

 25               anyone else to Mexico to obtain workers’ signatures on the documents described in the

 26               Motion. Nor did anyone acting on behalf of the defendant corporations prepare the

 27

 28
      Manuel De Jesus Altamirano-Santiago, et al.                                 Declaration of Juan Cisneros
      v. Better Produce, Inc., et al.
      Case No. 2:19-cv-3964-DDP-FFM
Case 2:19-cv-03964-DDP-FFM Document 67-1 Filed 10/07/19 Page 3 of 7 Page ID #:507
Case 2:19-cv-03964-DDP-FFM Document 67-1 Filed 10/07/19 Page 4 of 7 Page ID #:508




                                 Exhibit “A”
Case 2:19-cv-03964-DDP-FFM Document 67-1 Filed 10/07/19 Page 5 of 7 Page ID #:509
Case 2:19-cv-03964-DDP-FFM Document 67-1 Filed 10/07/19 Page 6 of 7 Page ID #:510
Case 2:19-cv-03964-DDP-FFM Document 67-1 Filed 10/07/19 Page 7 of 7 Page ID #:511
